—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Dolan, J.), imposed March 20, 2000, upon his conviction of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, the sentence being an indeterminate term of imprisonment of 20 years to life imprisonment to run concurrently with an indeterminate term of imprisonment of 12 years to life imprisonment.
Ordered that the sentence is affirmed.
*727The defendant was properly sentenced as a persistent violent felony offender (see, Penal Law § 70.08). He was offered a substantially lesser sentence as part of a proposed plea agreement. However, that proposed plea agreement did not take into account the defendant’s status as a second violent felony offender. Accordingly, the fact that the sentence imposed was greater than the sentence considered as part of the proposed plea agreement does not implicate the defendant’s Federal or State constitutional rights (see, People v Rosen, 96 NY2d 329). Santucci, J. P., Goldstein, Townes and Cozier, JJ., concur.